           Case 1:19-cv-11457-IT Document 64 Filed 09/27/19 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 ANYWHERECOMMERCE, INC.
 and BBPOS LIMITED,

                       Plaintiffs,

                 v.                                           CIVIL ACTION NO.
                                                              1:19-cv-11457-IT
 INGENICO INC., INGENICO CORP.,
 INGENICO GROUP SA, and INGENICO
 VENTURES SAS,

                       Defendants.


                          JOINT STIPULATION OF DISMISSAL

       The parties, by and through their respective counsel of record as indicated below, who are

duly authorized to enter this Joint Stipulation of Dismissal (“Joint Stipulation”), hereby

STIPULATE and AGREE to the following:

       WHEREAS, Defendants provided to Plaintiffs a public record from the Registry of the

Commercial Court of Paris entitled “EXTRAIT D'IMMATRICULATION PRINCIPALE AU

REGISTRE DU COMMERCE ET DES SOCIETES / EXTRACT FROM THE REGISTRY OF

COMMERCE AND COMPANIES” dated July 3, 2018 relative to the corporate registry status of

named Defendant Ingenico Ventures SAS (“Ingenico Ventures”), a true and correct copy of the

native and translated version is attached hereto as Exhibit A and incorporated herein by

reference; and

       WHEREAS, it appearing therein that Defendant Ingenico Ventures dissolved no later

than February 12, 2018 pursuant to Article 1844-5 of the French Civil Code and deregistered as a

registered corporate entity on March 7, 2018.

       The parties hereby FURTHER STIPULATE to the following:
           Case 1:19-cv-11457-IT Document 64 Filed 09/27/19 Page 2 of 9



       WHEREAS, in entering into this Joint Stipulation, Plaintiffs state that they do not

release, dismiss, satisfy, discharge, or otherwise compromise in any way the validity and

enforceability of the following: (a) any and all claims and defenses that they may have now or

will have in the future that arise out of the conduct of Ingenico Ventures prior to its

deregistration, (b) any and all claims that they may have now or will have in the future that arise

out of the conduct of the remaining Defendants, and (c) any other rights and remedies available

to Plaintiffs that relate in any way to the above-captioned action (the “Preserved Claims”);

       WHEREAS, in entering into this Joint Stipulation, Plaintiffs state that they expressly

reserve any and all rights and remedies available to them, their successors or assigns,

contractually, equitably, and at law, in enforcement of the Preserved Claims, the duties and

obligations created thereby or as may be owed to Plaintiffs, their successors and assigns

thereunder; and

       WHEREAS, in entering into this Joint Stipulation, Defendants state that they do not

stipulate nor provide Plaintiffs any assurances about the effect of the dismissal on Plaintiffs’

rights, claims, defenses, remedies, or anything else noted in the two foregoing paragraphs.

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), it being hereby FURTHER STIPULATED

and AGREED by and among all appearing parties, by and through their respective counsel of

record as indicated below, as follows: subject to the foregoing, Plaintiffs voluntarily dismiss

without prejudice Ingenico Ventures from the above-captioned action.




                                                  2
           Case 1:19-cv-11457-IT Document 64 Filed 09/27/19 Page 3 of 9



Dated: September 27, 2019

IT IS SO STIPULATED AND AGREED:

 Defendants Ingenico Inc., Ingenico Corp.,       Plaintiffs AnywhereCommerce, Inc.
 Ingenico Group SA, and Ingenico Ventures        and BBPOS Limited,
 SAS,

 By their attorneys,                             By their attorneys,

 /s/ William K. Wray                             /s/ Jonathon D. Friedmann
 JOHN A. TARANTINO (BBO #492230)                 JONATHON D. FRIEDMANN (BBO #180130)
 PATRICIA K. ROCHA (BBO #542348)                 jfriedmann@rflawyers.com
 WILLIAM K.WRAY, JR. (BBO #689037)               ROBERT P. RUDOLPH (BBO # 684583)
 Adler Pollock & Sheehan P.C.                    rrudolph@rflawyers.com
 One Citizens Plaza, 8th Floor                   Rudolph Friedmann LLP
 Providence, RI 02903                            92 State Street
 Tel: (401) 274-7200                             Boston, MA 02109
 Fax: (401) 351-4607                             Tel.: (617) 723-7700
 jtarantino@apslaw.com                           Fax: (617) 227-0313
 procha@apslaw.com
 wwray@apslaw.com                                -and-

                                                 /s/ Melissa A. Bozeman
                                                 OLIVER D. GRIFFIN
                                                 PETER N. KESSLER
                                                 MELISSA A. BOZEMAN
                                                 Kutak Rock LLP
                                                 1760 Market Street, Suite 1100
                                                 Philadelphia, PA 19103-4104
                                                 Oliver.griffin@kutakrock.com
                                                 Peter.kessler@kutakrock.com
                                                 Melissa.bozeman@kutakrock.com




                                             3
          Case 1:19-cv-11457-IT Document 64 Filed 09/27/19 Page 4 of 9




                              CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the NEF on September 27, 2019.


                                                  /s/ Melissa A. Bozeman
                                                  Melissa A. Bozeman
Case 1:19-cv-11457-IT Document 64 Filed 09/27/19 Page 5 of 9




               EXHIBIT A
Case 1:19-cv-11457-IT Document 64 Filed 09/27/19 Page 6 of 9
Case 1:19-cv-11457-IT Document 64 Filed 09/27/19 Page 7 of 9
INGENICO VENTURES     Case       1:19-cv-11457-IT Document 64 Filed  09/27/19
                                                              Translation             Page
                                                                          from the French – For8information
                                                                                                  of 9 purposes only
Registry no 512 427 550

Registry of the Commercial Court of Paris
1 Quai de la Corse
75198 Paris Cedex 04

File no. 2012B02877

                EXTRACT FROM THE REGISTRY OF COMMERCE AND COMPANIES
                                     As of March 7, 2018
 IDENTIFICATION
 Company registration number:                     512 427 550 R.C.S. Paris (Registration no. at Registry of Commerce and Companies of
                                                  Paris)
 Date of registration:                            February 9, 2012
 Transfer from:                                   RCS Nanterre on January 30, 2012
 Deregistration date:                             March 7, 2018
 Corporate name:                                  INGENICO VENTURES
 Legal form of company:                           Simplified limited liability company (in French "Société par actions simplifiée" or
                                                  S.A.S.)
 Share capital:                                   42,942,027.00 Euros
 Registered office:                               28-32 boulevard de Grenelle – 75015 Paris [France]
 Main objectives of the company:                  The main purpose of the company is the subscription or acquisition, management
                                                  and transfer, directly or indirectly in any form whatsoever, of a portfolio of
                                                  financial instruments, employee rights, current account advances or other
                                                  financial rights, representing securities or rights of capital or of debt or giving
                                                  access to their capital or right to the allocation of debt securities, in any company
                                                  , Opcvm or any other legal entity. The company may use any means of financing,
                                                  including in the form of a bank loan, and grant any guarantees necessary for the
                                                  accomplishment of its main purpose. On an ancillary basis, the company may also
                                                  provide study and advisory services for companies in the field of financial
                                                  operations, industrial strategy and related matters, such as capital raising, capital
                                                  structuring, valuation, creation, buy-out or mergers, investment research and
                                                  financial analysis or any other form of general recommendation concerning the
                                                  realization of transactions on financial instruments.

 Duration of the company:                         Until May 12, 2108
 Financial year closing date:                     December 31

 MANAGEMENT, DIRECTORS, AUDITORS, PARTNERS OR MEMBERS
 Managing Director
 Corporate name                                   INGENICO GROUP
 Legal form of company                            Public liability company (in French "Société anonyme" or S.A.)
 Registered office:                               28-32 boulevard de Grenelle – 75015 Paris [France]
 Company registration number:                     317 218 758 R.C.S. Paris (Registration no. at Registry of Commerce and Companies of
                                                  Paris)
 Statutory auditor
 Company name:                                    MAZARS
 Legal form of company:                           Public liability company
 Address:                                         61 rue Henri Regnault-Tour Exaltis 92400 Courbevoie
 Company Registration:                            784 824 153 RCS NANTERRE (Registration number at Registry of Commerce and
                                                  Companies of Nanterre)
 Substitute Statutory auditor
 Last name, First names                           Simon, Jean Louis
 Date and place of birth                          February 17, 1949 at Sarreguemines 57200 (France)
 Nationality:                                     French
 Personal or professional address:                61 rue Henri Regnault, 92075 Paris La Défense CEDEX




Registry of the Commercial Court of Paris - 07/03/2018 09:43:20                                                Page 1/2
                     Case Court
Registry of the Commercial 1:19-cv-11457-IT
                                of Paris              Document 64 Filed  09/27/19
                                                                  Translation             Page
                                                                              from the French – For9information
                                                                                                      of 9 purposes only
1 Quai de la Corse
75198 Paris Cedex 04

File no. 2012B02877



 DETAILS RELATING TO ACTIVITY AND PRINCIPAL PLACE OF BUSINESS
 Address of the principal place of business: 28-32 boulevard de Grenelle – 75015 Paris [France]
 Activities of the company:                  The main purpose of the company is the subscription or acquisition,
                                             management and transfer, directly or indirectly in any form whatsoever, of a
                                             portfolio of financial instruments, employee rights, current account advances or
                                             other financial rights, representing securities or rights of capital or of debt or
                                             giving access to their capital or right to the allocation of debt securities, in any
                                             company , Opcvm or any other legal entity. The company may use any means
                                             of financing, including in the form of a bank loan, and grant any guarantees
                                             necessary for the accomplishment of its main purpose. On an ancillary basis, the
                                             company may also provide study and advisory services for companies in the
                                             field of financial operations, industrial strategy and related matters, such as
                                             capital raising, capital structuring, valuation, creation, buy-out or mergers,
                                             investment research and financial analysis or any other form of general
                                             recommendation concerning the realization of transactions on financial
                                             instruments.

 Commencement date of the activities              May 6, 2009
 Origin of the company:                           By creation of a business
 Method of operation:                             Direct

 DISSOLUTION OR DECLARATION OF NULLITY OF THE COMPANY
 Note no. 10 dated February 12, 2018: Dissolution of the company-as all shares held by a sole shareholder as of
                                      January 18, 2018 pursuant to article 1844-5 of the [French] Civil Code.

 DEREGISTRATION
 Reason for deregistration:                       Fulfilment of complete transfer of assets and liabilities to the sole shareholder

 Deregistration date:                             March 7,2018
 Note no. 10 dated March 7, 2018:                 Deregistration due to complete transfer of assets and liabilities to the sole
                                                  shareholder

 COMMENTS AND ADDITIONAL INFORMATION
 - Note no. 1 dated February 9, 2012   The company does not maintain any activity at its former registered office
 - Note no. 12 dated February 12, 2018 Sole Shareholder: INGENICO GROUP SA 512 427 550 RCS Paris


                                                                                     Clerk of Court [SEAL]
                                                                                     End of the extract




Registry of the Commercial Court of Paris - 07/03/2018 09:43:20                                              Page 2/2
